DETAILED ACTION
 
 Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4 and 6-8, drawn to a helmet system having at least two LED output modules to detect objects in blind spot region, classified in CPC B60Q 9/006.
II.	Claims 5 and 9-18, drawn a helmet system having a buckle unit with first and second straps attached together by complementary fasteners, classified in CPC A42B3/08.
III.	Claim 19, drawn to a method of detecting objects in the blind spot through transmitting signals by a processing device, classified in CPC A42B3/046.

Inventions I, II and III are unrelated. Inventions are unrelated if it can be shown that they
are not disclosed as capable of use together and they have different designs, modes of operation,
and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions are
unrelated to one another, since invention II pertains a helmet system having a buckle unit with first and second straps attached together by complementary fasteners and invention I pertain a helmet system having at least two LED output modules to detect objects in blind spot region that is not structurally defined in invention II having the first and second straps or in invention III with method of detecting blind spot through transmitting signals by a processing device. 
 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.
The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

 September 21, 2021					                /TAJASH D PATEL/                                                                                                     Primary Examiner, Art Unit 3732